Holmes, C. J.
This is an action for damage to freight delivered by the plaintiff to the Boston and Maine Railroad at Lawrence to he carried to New Bedford, and delivered by that road to the defendant for the latter to complete the transportation. The freight was in a sealed car, and it does not appear by which road the damage was done. The case was submitted to the Superior Court on agreed facts with power to draw inferences, and that court ordered judgment for the plaintiff. The *291defendant appealed, rather in the hope that this court might discover some distinction between freight and passenger’s baggage than on any articulate reason for supposing one to exist. We have failed to make the discovery. As was pointed out in Moore v. New York, New Haven, & Hartford Railroad, 173 Mass. 335, 337, the so-called presumption that the harm was done on the last road, although started as a presumption of fact, has been fortified if not maintained on grounds of convenience. These grounds apply equally to freight.

Judgment for plaintiff.